F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                             AUG 30 2000
                         FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

CURTIS HENRY,

            Plaintiff,

      and

LELA HENRY, as Co-Executor of
the Estate of Curtis Henry, Jr.,
deceased,

            Plaintiff-Appellant,

v.                                              No. 99-3309
                                        (D.C. No. 98-CV-2476-KHV)
BOARD OF COUNTY                                   (D. Kan.)
COMMISSIONERS,
LEAVENWORTH COUNTY,
KANSAS, a county and/or municipal
corporation; THE CITY OF
LEAVENWORTH, KANSAS; CITY
OF LANSING, KANSAS; NFN
WEEKS, individually and as Mayor
of Lansing, Kansas; KENNETH
BARNARD, individually and as
Mayor of Lansing, Kansas; NFN
DAVINSKY, individually and as
Chairman of Leavenworth County
Commissioners; HERBERT F. NYE,
individually and in his official
capacity as Sheriff, Leavenworth
County, Kansas; CHARLIE YATES,
Sgt.; EDWARD CUMMINGS;
MICHAEL WEHMEYER;
WILLIAM K. EUSTICE; JOHN A.
DUNCANSON, Lt., individually and
in their official capacity as Deputy
Sheriff, Leavenworth County,
Kansas; ALFRED F. GRENIER; LEE
DOEHRING, individually and in his
official capacity as Chief of Police,
City of Leavenworth, Kansas;
MICHAEL SMITH, individually and
in his official capacity as Chief of
Police, City of Lansing, Kansas;
S. HOBBS, #1506, individually and
in his official capacity as member of
the City of Lansing, Kansas Police
Department; S. WAYMAN;
R. LIVENGOOD, individually and in
their official capacity as members of
the City of Lansing, Kansas Police
Department; LEAVENWORTH
COUNTY EMERGENCY MEDICAL
SERVICES,

            Defendants-Appellees.



                          ORDER AND JUDGMENT            *




Before BRORBY , ANDERSON , and MURPHY , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                        -2-
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiffs Curtis and Lela Henry filed suit after their son, Curtis Henry, Jr.,

was shot and killed during a lengthy confrontation with police following an

attempted kidnapping and robbery at a Western Sizzlin’ restaurant on October 19,

1996. They asserted claims under 42 U.S.C. §§ 1983, 1985, 1986, and state law.

In decisions filed on August 4 and 13, 1999, the district court granted summary

judgment in favor of defendants on plaintiffs’ federal claims and dismissed

plaintiffs’ state law claims. Lela Henry, appearing pro se, appeals.   1
                                                                           Curtis Henry

does not appeal. We have jurisdiction under 28 U.S.C. § 1291, and affirm.

       “We review a grant of summary judgment de novo, applying the same legal

standard as the district court.”   Myers v. Oklahoma County Bd. of County

Comm’rs , 151 F.3d 1313, 1316 (10th Cir. 1998). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a



1
       Plaintiffs sued many defendants, including the police officers involved in
the standoff and various municipal entities and officials. Appellant has moved to
dismiss defendants Board of Leavenworth County Commissioners, Donald
Navinski, chairman; Kenneth Bernard, Mayor of the City of Lansing, Kansas;
H.B. Weeks, Mayor of the City of Leavenworth, Kansas; and Chief Lee Doehring
Chief of Police for the City of Leavenworth, Kansas. The motion is granted.

                                            -3-
judgment as a matter of law.” Fed. R. Civ. P. 56(c). Appellant argues on appeal,

first, that there are disputed issues of material fact to be tried as to

(a) whether defendant Officer Wehmeyer was shot in the wrist by the deceased or

by cross-fire from other officers, (b) whether the deceased attempted to kidnap

Shammara Stuteville or whether she willingly accompanied him through the

parking lot at the Western Sizzlin’, and (c) whether Shammara Stuteville’s sister

made a false statement to the police that the deceased pointed a gun at

Shammara’s head. Appellant also asserts that the district court improperly failed

to consider the absence of five shell casings to support defendants’ testimony that

the deceased fired five shots. Appellant maintains that these errors are relevant to

the district court’s determination that defendants’ use of deadly force was

reasonable as a matter of law. In addition, appellant argues that the district court

erred in not compelling Officer Bledsoe to answer a question asked during a

deposition touching on what happened during a debriefing session with his

superior.

      The district court thoroughly examined each of plaintiffs’ claims, finding

them to be without merit in light of the uncontroverted evidence. It noted that

plaintiffs’ arguments related to the evidence were speculative and not based on

evidence. It held that plaintiffs’ motion to compel was not timely.




                                           -4-
      We have carefully reviewed appellant’s brief, the district court’s orders,

and the record on appeal. We find no error, and affirm for substantially the same

reasons as those set forth in the district court’s August 4 and 13, 1999 orders.

      Appellant’s motion to dismiss as to the specified parties is granted. The

judgment of the United States District Court for the District of Kansas is

AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Stephen H. Anderson
                                                     Circuit Judge




                                         -5-